Citation Nr: 1626680	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  11-31 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served in the Army from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2009 rating decision by the RO. 

In April 2013, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

During the April 2013 Board hearing, the Veteran's representative asserted that he was from Tennessee Department of Veterans Affairs.  A review of the record reflects, however, that the August 2010 and June 2012 Forms 21-22 are both for The American Legion.  Review of the Veterans Service Organization Accreditation files reflects that the Veteran's representative is active with both organizations.  As the most recent Form 21-22 is in favor of The American Legion, the Board recognizes this as the current representative.

In April 2014, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.

In an April 2013 statement the Veteran raised the issues of entitlement to service connection for a heart disorder, a lung disorder, and an acquired psychiatric condition to include posttraumatic stress disorder (also raised in a July 2012 statement).  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran was afforded a VA examination in June 2014 to obtain an opinion as to the etiology of his sleep apnea.  The examiner opined that the condition was less likely than not incurred in or caused by service, noting that when the Veteran was diagnosed with sleep apnea in 2008 he was obese, which is the most important risk factor for the development of sleep apnea.

The Veteran's representative argued in his June 2016 written brief that the Veteran should be afforded a new examination to obtain an opinion as to whether the Veteran's service-connected diabetes mellitus either directly caused his sleep apnea or if his diabetes mellitus caused his obesity which then caused his sleep apnea.

Accordingly, the Board finds an addendum opinion should be obtained from the June 2014 VA examiner addressing the question of secondary service connection.

Accordingly, the case is REMANDED for the following action:

1. Arrange for an addendum opinion to be obtained from the June 2014 VA examiner, or if unavailable another suitably qualified examiner.  A new examination is not required unless the VA examiner deems one is necessary.  The examiner is asked to opine as to whether the Veteran's service-connected diabetes mellitus caused the Veteran's sleep apnea, either directly or by causing obesity which then caused sleep apnea.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




